                                           Case 20-13144                  Doc 4     Filed 03/09/20            Page 1 of 4


 Fill in this information to identify your case:

 Debtor 1                  James Bernard McCambry
                           First Name                       Middle Name               Last Name

 Debtor 2                  Kenyetta Swenson McCambry
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number
 (if known)                                                                                                                  Check if this is an
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Charles County Government                             Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        9448 Pep Rally Lane Waldorf,                       Reaffirmation Agreement.
    property              MD 20603 Charles County                            Retain the property and [explain]:
    securing debt:                                                          Debtors will retain collateral & continue
                                                                           making regular payments per contract


    Creditor's         Main Street Asset Solutions, Inc                      Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        9448 Pep Rally Lane Waldorf,                       Reaffirmation Agreement.
    property              MD 20603 Charles County                            Retain the property and [explain]:
    securing debt:                                                          Debtors will retain collateral & continue
                                                                           making regular payments per contract


    Creditor's         Navy Federal Credit Union                             Surrender the property.                        No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a           Yes
    Description of        2010 Mercedes S Class 550 4                        Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                           Case 20-13144               Doc 4       Filed 03/09/20            Page 2 of 4


 Debtor 1      James Bernard McCambry
 Debtor 2      Kenyetta Swenson McCambry                                                              Case number (if known)


    property            Matic 89,417 miles                                  Retain the property and [explain]:
    securing debt:                                                        Continue making payments


    Creditor's     North Pointe HOA                                         Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      9448 Pep Rally Lane Waldorf,                        Reaffirmation Agreement.
    property            MD 20603 Charles County                             Retain the property and [explain]:
    securing debt:                                                        Debtors will retain collateral & continue
                                                                         making regular payments per contract


    Creditor's     Select Portfolio Servicing, Inc                          Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      9448 Pep Rally Lane Waldorf,                        Reaffirmation Agreement.
    property            MD 20603 Charles County                             Retain the property and [explain]:
    securing debt:                                                        Debtors will retain collateral & continue
                                                                         making regular payments per contract

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               2-10 Home Buyers Warranty                                                                           No

                                                                                                                                  Yes

 Description of leased        Home Warranty Service Agreement
 Property:

 Lessor's name:               Abberly Square Apartments                                                                           No

                                                                                                                                  Yes

 Description of leased        Residential Lease
 Property:

 Lessor's name:               Comcast Cable                                                                                       No

                                                                                                                                  Yes

 Description of leased        Cable/Internet
 Property:

 Lessor's name:               Financial Pacific Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Equipment Lease/multiple accounts
 Property:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                           Case 20-13144               Doc 4       Filed 03/09/20          Page 3 of 4


 Debtor 1      James Bernard McCambry
 Debtor 2      Kenyetta Swenson McCambry                                                             Case number (if known)



 Lessor's name:               Geico                                                                                           No

                                                                                                                              Yes

 Description of leased        Auto Insurance Policy
 Property:

 Lessor's name:               LA Fitness                                                                                      No

                                                                                                                              Yes

 Description of leased        Gym Membership
 Property:

 Lessor's name:               Progressive Leasing                                                                             No

                                                                                                                              Yes

 Description of leased        Equipment Lease
 Property:

 Lessor's name:               QBE                                                                                             No

                                                                                                                              Yes

 Description of leased        Renter's Insurance Policy
 Property:

 Lessor's name:               Resident Shield Renter's Insurance Co.                                                          No

                                                                                                                              Yes

 Description of leased        Renter's Insurance Policy
 Property:

 Lessor's name:               SMECO                                                                                           No

                                                                                                                              Yes

 Description of leased        Utilities/Power
 Property:

 Lessor's name:               Yes Energy Management                                                                           No

                                                                                                                              Yes

 Description of leased        Utilities/Water/Sewer
 Property:



 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                           Case 20-13144               Doc 4       Filed 03/09/20          Page 4 of 4


 Debtor 1      James Bernard McCambry
 Debtor 2      Kenyetta Swenson McCambry                                                             Case number (if known)


 X     /s/ James Bernard McCambry                                                   X /s/ Kenyetta Swenson McCambry
       James Bernard McCambry                                                          Kenyetta Swenson McCambry
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 9, 2020                                                    Date    March 9, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
